Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
 	This action is in response to applicant’s original submittal made on 11/20/2018. Claims 1-88 are canceled. Claims 89-106 are pending. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure. The examiner notes that applicant’s abstract appears to be a copy of applicant’s independent claim 89.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 89-106 are objected to because of the following informalities:  The examiner notes that claims 89-16 appear to recite figure element number(s) corresponding to element(s) in figure 16 (i.e., communication device (40) corresponds to UE (40) in figure 16.  Appropriate correction is required.
Allowable Subject Matter
Claims 89 -106 are allowed over the prior art. The examiner notes that the closest relative prior art reference(s) is/are Targali Yousif (US Patent Publication No. 2019/0268335). The examiner contends that Targali Yousif discloses key derivation however the examiner notes that the reference does not disclose applicant’s claim limitation of, “- receiving, from the server, a message comprising a public key of a public-private key pair for the server, and an attribute indicating a used or desired key generation function associated with the public key for the server, and a used or desired Elliptic Curve Diffie-Hellman Ephemeral group related to the public key for the server…deriving a key using a pseudo-random function for communication between the communication device and the server, based on the shared secret, the CK’, the IK’, an 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NAIR; Suresh et al. (US Patent Publication No. 2021/0058776) and ARKKO; Jari et al. (US Patent Publication No. 2021/0226781).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497